

Exhibit 10.6
GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN


GLOBAL STOCK UNIT AGREEMENT
NON-EMPLOYEE DIRECTOR
GRANTED TO:     
DATE OF GRANT:    
GRANTED PURSUANT TO:     General Cable Corporation Stock Incentive Plan
NUMBER OF UNITS:     
VESTING SCHEDULE:    100% on 1st Anniversary of Date of Grant
1.Agreement. This Stock Unit Agreement (the “Agreement”) is made and entered
into as of «Date_of_Grant» (the “Date of Grant”) between General Cable
Corporation, a Delaware corporation (the “Company”), and «MProper_Name», as a
participant (the “Participant”) in the General Cable Corporation Stock Incentive
Plan (the “Plan”), a copy of which is enclosed herewith. Capitalized terms not
defined herein shall have the meanings ascribed thereto in the Plan.
2.Grant. The Participant is granted «Munits» restricted stock units with respect
to the Common Stock of the Company (the “Stock Units”). The Stock Units are
granted as provided for under the Plan and are subject to the terms and
conditions set forth in the Plan and this Agreement. Except as otherwise
provided in Paragraphs 8 and 9 below, the Stock Units shall vest only if the
Participant continues in service through the vesting date set forth in the
vesting schedule above.
3.Vesting. The Stock Units shall be promptly recorded on the books of the
Company as Stock Unit awards. When and if the vesting requirements are
satisfied, the Participant shall be entitled to receive one share of Common
Stock for each vested Stock Unit granted hereunder, except as otherwise provided
in Paragraph 9(b) below. Each vested Stock Unit shall be settled within 90 days
of the applicable vesting date, but no later than March 15 of the calendar year
following the calendar year in which the Stock Unit vested. Prior to the vesting
and settlement of the Stock Units, the Participant shall have no rights as a
stockholder with respect to the shares of Common Stock underlying the Stock
Units. 
4.Adjustment. If under Section 12 of the Plan, the Participant shall be entitled
to new, additional or different Stock Units, such new, additional or different
Stock Units shall be subject to the vesting and other restrictions as provided
in Paragraphs 7, 8 and 9 below.
5.Rights as Shareholder. The Stock Units shall be subject to the vesting
requirements and other restrictions as provided in this Agreement. Upon the
delivery of shares of Common Stock under this Agreement after vesting, the
Participant shall have all the rights of a shareholder with respect to such
shares of Common Stock, including, but not limited to, the right to vote such
shares of Common Stock and to receive all dividends and other distributions paid
with respect to them, and all such shares of Common Stock shall be evidenced by
one or more certificates.



Page 1 of 7

--------------------------------------------------------------------------------



6.Dividend Equivalent Rights. The Stock Units shall include corresponding
Dividend Equivalent Rights. The Dividend Equivalent Rights shall be subject to
the same vesting requirements and forfeiture provisions as the Stock Units, and
shall be settled in the form of a cash payment at the same time that the vested
Stock Units are settled as provided in Paragraph 3 above.
7.Non-Transferability. Stock Units may not be sold, assigned, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. Any attempt by the Participant to dispose
of any of the Stock Units in any such manner shall result in the immediate
forfeiture of the Stock Units.
8.Termination of Service.
(a)    In the event of the termination of the Participant’s service on the Board
prior to «Vesting_Date», the Participant shall forfeit any unvested Stock Units
and shall not have any right to payment in respect thereof, unless otherwise
provided in this Paragraph 8 or Paragraph 9 below.
(b)    If the Participant’s service on the Board terminates prior to
«Vesting_Date» on account of the Participant’s death or Disability (as defined
below), any unvested Stock Units will vest as of the date of the Participant’s
death or Disability. For purposes of this Agreement, “Disability” shall mean the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
(c)    If the Participant’s service on the Board is terminated for Cause,
whether before or after «Vesting_Date», the Stock Units shall immediately be
forfeited and the Participant shall not have any right to payment in respect
thereof.
(e)    Any Stock Units that vest upon termination of service pursuant to this
Paragraph 8 shall be settled in accordance with Paragraph 3 above. Any Stock
Units that do not vest upon termination of service shall be forfeited and the
Participant shall not have any right to payment in respect thereof.
9.Change in Control.
(a)    If a Change in Control occurs prior to «Vesting_Date», the Stock Units
shall become payable as described in this Paragraph 9; provided that, the
Committee may take such other actions with respect to the Stock Units as it
deems appropriate pursuant to the Plan.
(b)    The Committee may determine that the unvested Stock Units shall be (i)
converted to and payable in units with respect to shares or other equity
interests of the acquiring company or its parent or (ii) payable in cash based
on the Fair Market Value of the Stock Units as of the date of the Change in
Control.
(c)    If the Participant continues in service through «Vesting_Date», the Stock
Units shall vest on such date and shall be paid in accordance with Paragraph 3.
(e)    If the Participant’s service on the Board terminates on account of death
or Disability upon or after the Change in Control and prior to «Vesting_Date»,
the Stock Units shall become fully vested upon such termination of service and
shall be paid in accordance with Paragraph 3.

Page 2 of 7

--------------------------------------------------------------------------------



(f)    If the Participant’s service on the Board is terminated by the Company
without Cause upon or within 12 months following the Change in Control and prior
to «Vesting_Date», any unvested Stock Units shall become fully vested upon such
termination of service and shall be paid in accordance with Paragraph 3.
10. Deferral of Shares. Subject to Section 9(b) of the Plan and to the extent
the Participant is eligible for participation in the General Cable Corporation
Deferred Compensation Plan (the “DCP”), the Participant shall be entitled to
defer receipt of shares of Common Stock under the terms of an agreement
acceptable to the Company under the DCP and applicable law, including Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).
11. Tax and Social Insurance Withholding. The Participant acknowledges that
liability for all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”) legally due by the
Participant is and remains the Participant’s responsibility, and the Company (a)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Units, including
the grant of the Stock Units, the vesting of the Stock Units, the subsequent
sale of any shares of Common Stock acquired pursuant to the Stock Units and the
receipt of any dividends; and (b) does not commit to structure the terms of the
grant or any aspect of the Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items. Prior to the delivery of the shares of Common
Stock upon the vesting of the Stock Units, if any taxing jurisdiction requires
withholding of Tax-Related Items, the Company may withhold a sufficient number
of whole shares of Common Stock otherwise issuable upon the vesting of the Stock
Units that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the shares of Common Stock (as determined by the Company in its sole
discretion). The cash equivalent of the shares of Common Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. Alternatively,
the Company may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from cash amounts payable under this Agreement or other
amounts payable to the Participant, with no withholding in shares of Common
Stock. By accepting this grant of Stock Units, the Participant expressly
consents to the withholding of shares of Common Stock or other amounts payable
to the Participant as provided for hereunder, if required by applicable law. All
other Tax-Related Items related to the Stock Units and any shares of Common
Stock delivered in payment thereof are the Participant’s sole responsibility.
12. Legend. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.
13. Stock Units Subject to Securities Law. The Participant covenants and agrees
with the Company that if, with respect to the Stock Units or any shares of
Common Stock delivered to the Participant pursuant to this Agreement, there does
not exist a Registration Statement on an appropriate form under the Securities
Act of 1933, as amended (the “Act”), which Registration Statement shall have
become effective and shall include a prospectus that is current with respect to
the Stock Units or shares of Common Stock subject to this Agreement, (i) that he
or she takes the Stock Units or such shares of Common Stock for his or her own
account and not with a view to the resale or distribution thereof, (ii) that any
subsequent offer for sale or sale of any such shares of Common Stock shall be
made either pursuant to (x) a Registration Statement on an appropriate form
under the Act, which Registration Statement shall have become effective and
shall be current with

Page 3 of 7

--------------------------------------------------------------------------------



respect to the shares of Common Stock being offered and sold, or (y) a specific
exemption from the registration requirements of the Act, but in claiming such
exemption, the Participant shall, prior to any offer for sale of such shares of
Common Stock, obtain a favorable written opinion from counsel for or approved by
the Company as to the applicability of such exemption and (iii) that the
Participant agrees that the certificates evidencing such shares of Common Stock
shall bear a legend to the effect of the foregoing.
14. Stock Units Subject to Plan. This Agreement is subject to all terms,
conditions, limitations and restrictions contained in the Plan, which shall be
controlling in the event of any conflicting or inconsistent provisions, except
as permitted by the Plan.
15. Policies. The Stock Units granted in this Agreement and any underlying
shares of Common Stock or value received will be subject to all share retention
and other policies applicable to non-employee members of the Company’s Board of
Directors that may be implemented by the Board from time to time.
16. EU Age Discrimination. For purposes of this Agreement, if the Participant is
a resident of and provides services in a country that is a member of the
European Union, the grant of the Stock Units and this Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Agreement is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.
17. Forced Sale of Shares; Compliance with Laws; Repatriation. Notwithstanding
anything in the Agreement to the contrary, if required by applicable law or
foreign exchange rules or regulations, the Company may, in its sole discretion,
require the Participant to immediately sell any or all shares of Common Stock
issued upon settlement of the Stock Units (in which case, the Company shall have
the authority to issue sales instructions in relation to such shares of Common
Stock on the Participant’s behalf).
The Participant agrees, as a condition of the grant of the Stock Units, to
repatriate all payments attributable to the Stock Units and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock acquired pursuant to the
Stock Units) in accordance with all foreign exchange rules and regulations
applicable to the Participant. In addition, the Participant also agrees to take
any and all actions, and consents to any and all actions taken by the Company
and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with all applicable laws, rules and regulations in the
Participant’s country of residence (and country of service, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal legal and tax obligations under all
applicable laws, rules and regulations in the Participant’s country of residence
(and country of service, if different).
18. Code Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by Section 409A, to the extent
applicable. Any payments to be made upon a termination of service under this
Agreement may only be made upon a “separation from service” under Section 409A.
In no event may the Participant, directly or indirectly, designate the calendar
year of a payment, except in accordance with Section 409A.

Page 4 of 7

--------------------------------------------------------------------------------



19. No Right to Continued Service. Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right to continued service nor
shall it interfere in any way with the right of the Company to terminate the
service of the Participant at any time.
20. Discretionary Nature of Plan; No Vested Rights. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
suspended, or terminated by the Company, in its sole discretion, at any time.
The grant of the Stock Units under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Stock Units or any
other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of shares of
Common Stock subject to the grant, and the vesting provisions. Any amendment,
suspension or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s service with the
Company.
21. Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, use, processing and transfer of such data in relation to the
Company’s grant of the Stock Units and the Participant’s participation in the
Plan. The collection, use, processing and transfer of the Participant’s personal
data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan. The Participant’s denial and/or
objection to the collection, use, processing and transfer of personal data may
affect the Participant’s participation in the Plan. As such, the Participant
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein.
The Company holds certain personal information about the Participant, including
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all Stock Units,
or any other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Data processing will
take place through electronic and non-electronic means according to logic and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in the Participant’s country of residence (and country of
service, if different). Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.
The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Participant
hereby authorizes (where required under applicable law) them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of

Page 5 of 7

--------------------------------------------------------------------------------



Common Stock on the Participant’s behalf by a broker or other third party with
whom the Participant may elect to deposit any shares of Common Stock acquired
pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting [INSERT CONTACT].
22. Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of service, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).
23. Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Units or other awards
granted to the Participant under the Plan by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
24. English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Units, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the Stock
Units translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.
25. Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any shares of Common Stock acquired pursuant to
the Stock Units and the Participant's participation in the Plan to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.
26. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties’ respective heirs, legal representatives successors and
assigns.
27. Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Stock Units and the Plan shall be governed
and construed according to the laws of the Commonwealth of Kentucky, without
regard to the application of the conflicts of laws provisions thereof. Any
disputes regarding the Stock Units or the Plan shall be brought only in the
state or federal courts of the Commonwealth of Kentucky. In the event that any
provision of this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Page 6 of 7

--------------------------------------------------------------------------------



28. Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.
29. By accepting the grant of the Stock Units, the Participant acknowledges that
the Participant has read this Agreement, the Addendum to this Agreement (as
applicable) and the Plan, and specifically accepts and agrees to the provisions
therein.

Page 7 of 7